Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 10-13, with respect to 103 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sood (US 2006/0010217 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 13-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan (US 2015/0350116 A1) in view of Garg et al (US 20160104069 A1), and further in view of Sood (US 2006/0010217 A1)
Regarding claim 1, Bhagwan teaches that a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to ([0018]-[0020]):
receive, via the communication interface, a plurality of messages corresponding to a messaging account ( [0072], Fig. 4-402);
monitor, via the communication interface, one or more user interactions with the plurality of messages ( [0072], Fig. 4-404);
analyze the plurality of messages and the monitored one or more user interactions with the plurality of messages ([0072], Fig. 4-404);
 train, based on the analysis, one or more machine learning models([0074]);
receive, via the communication interface, a new message ([0077]-[0080], Fig. 4-406);
identify metadata in the new message to obtain new message characteristics ([0071]) ;
 determine, based at least in part on the one or more user interactions with the plurality of messages, the identified metadata, and the identified hierarchy score of the sender and the at least one user copied on the new message, and using machine learning, an opportunity to perform an automated message management action associated with the new message ([0080); and 2Application No. 15/488,205Docket No.: 007131.01854\US Reply to Non-Final Office Action Dated December 12, 2019
perform the automated message management action ([0084);.
Garg disclose identify a sentiment of the new message by executing one or more natural language processing functions on the new message ([0010] on classification/processing of sentiment of content; [0011] that content can include natural language);
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the email monitoring of Bhagwanby to incorporate sentiment analysis of Garg such that anomaly for scheduled posts can be detected and alert the user before being sent ([0010]).
Sood disclose retrieve organization hierarchy information; identify, based on the retrieved organization hierarchy information, a hierarchy score associated with a sender of the new message and at least one recipient on the new message (See e.g. table 1 filter number 3);
Compute an overall hierarchy score based on an average of the hierarchy score of the sender and the headachy score of the at least one recipient (See e.g. table 1 filter number 3 on result calculation.  See also [0117 on overall priority).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the email monitoring of (Bhagwanby+Garg) to incorporate relative priority of Sood to reduce time & effort spent.  The modified teaching of Bhagwanby+Garg+Sood resulted in automated message management where anomaly for scheduled posts can be detected and alert the user before being sent ([0010]), and prioritize delivery based on sender’s hierarchy. 

Regarding claim 3, Sood teaches that wherein at least one of the one or more machine
learning models is configured to determine a priority score of the new message, the priority score indicating an importance of the new message to a user associated with the messaging account (See e.g. table 1 filter number 3).



Regarding claim 5, Garg teaches wherein the priority score is based at least in part on one or more of a topic associated with the new message, one or more keywords within the new message, and a sentiment of the new message ([0010]).

Regarding claim 6, Sood teaches wherein the priority score is based at least in part on other recipients of the new message ((See e.g. table 1 filter number 3).

Regarding claim 7, Sood teaches rank the new message within the plurality of messages according to the priority score ([(See e.g. table 1 filter number 3.  See also [0010] on message ranking).

Regarding claim 9, Bhagwan teaches generate an automatic response to the new message ([0077]).

 Regarding claim 13, Bhagwan teaches categorize the new message ([0076]).

Regarding claim 14, Bhagwan teaches suggest one or more recipients to add to or remove from a response message to be sent in response to the new message ([0077]).

.

Claim Rejections - 35 USC § 103
Claims 8, 10, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan (US 2015/0350116 A1), Garg et al (US 20160104069 A1),  Sood (US 2006/0010217 A1), and further in view of Horvitz (US 2003/0046421 A1).
Regarding claim 8, Horvitz teaches that wherein the plurality of messages comprises a first message, wherein the monitored one or more user interactions comprise a second message sent in response to the first message, and wherein to analyze the plurality of messages and the monitored one or more user interactions with the plurality of messages, the memory stores computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: -33-PATENTDocket No. 007131.01854determining a response time between receiving the first message and sending the second message; ([0225]) and determining, based on the response time, a priority associated with the first message ([0226]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the new message using the one or more machine learning models, the opportunity to perform the automated message management action associated with the new message disclosed by Bhagwanby adding the priority score indicating an importance of the new message to a user associated with the messaging account disclosed by Horvitz. It would have been obvious to a person having ordinary skill in the art before the time of the effective filling date of the claim invention to make this modification in order to combine the one or more user interaction with plurality of messages and using machine learning model to create a priority score indicating an impotence of the new message suggested by Horvitz ([0080]).



Regarding claim 12, Horvitz teaches automatically send a notification to a user associated with the messaging account, the notification indicating that the user has not responded to the new message ([0115]).

Regarding claim 15, Horvitz teaches generate a user interface comprising a summary of the new message and one or more summaries of other messages that are similar to the new message ([0111]).

Regarding claim 16, Horvitz teaches generate a user interface comprising a summary of the automated message management action; ([0095]) receive a user input indicating an approval of the automated message management action; ([0095]) and update, based on the user input, one or more machine learning models. ([0095]).

Claim 19 is drawn to claim above and is rejected for the same reason.

Claim Rejections - 35 USC § 103
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan (US 2015/0350116 A1), Garg et al (US 20160104069 A1), Sood (US 2006/0010217 A1), and in view of Qureshi (US 2006/0271631 A1).
Regarding claim 11, Qureshi teaches that wherein to perform the automated message management action, the memory stores computer-readable instructions that, when executed by 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the one or more user interactions with the plurality of messages, an opportunity to perform an automated message management action associated with the new message; and perform the automated message management action disclosed by Bhagwan by adding the automatically un-subscribe to a mailing list associated with the new message disclosed by Qureshi. It would have been obvious to a person having ordinary skill in the art before the time of the effective filling date of the claim invention to make this modification in order to combine the one or more user interaction with plurality of messages to perform an automated message management action using the automatically unsubscribe to a mailing list associated with the new message suggested by Qureshi ([0031]). 

Claim Rejections - 35 USC § 103
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan (US 2015/0350116 A1), Garg et al (US 20160104069 A1), Sood (US 2006/0010217 A1), and in view of Muddu et al (US 9516053 B1).
Regarding claim 21, Muddu disclose wherein training the one or more machine learning models includes training different models for different types of opportunities to perform automated message management actions.  

    PNG
    media_image1.png
    231
    1080
    media_image1.png
    Greyscale

. 

Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan (US 2015/0350116 A1), Garg et al (US 20160104069 A1), Sood (US 2006/0010217 A1), Muddu et al (US 9516053 B1), and in view of Sun et al (US 20170011308 A1).
Regarding claim 22, Sun disclose the computing platform of claim 21, wherein training the one or more machine learning models includes training multiple models for at least one type of opportunity to perform automated message management actions (See e.g. [0044] on machine learning engine including an ensemble of classifier).  
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine learning models of disclosed by Bhagwan by using ensemble of classifiers disclosed by Sun with predictable result because use of ensemble is known in the art (See e.g. [0044]).

Claim Rejections - 35 USC § 103
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan (US 2015/0350116 A1), Garg et al (US 20160104069 A1), Sood (US 2006/0010217 A1), and in view of Lai et al (US 2013/0339276 A1).
Regarding claim 23, Lai disclose the idea of using different model for different user (See e.g. [0135] on personalized classifier and/or global classifier).
.  

Claim Rejections - 35 USC § 103
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan (US 2015/0350116 A1), Garg et al (US 20160104069 A1), Sood (US 2006/0010217 A1), and in view of VATAMANU et al (US 2016/0335432 A1)
Regarding claim 24, VATAMANU disclose the idea of cascade classifier (See e.g. abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine learning models of disclosed by Bhagwan by using cascade classifier of VATAMANU with predictable result because such classifer are capable of quickly processing large amount of training data, while ensuring a minimal rate of false positives (See e.g. [0005]).  The modified teaching disclose the computing platform of claim 1, wherein determining, using machine learning, an opportunity to perform an automated message management action associated with the new message includes inputting the metadata into the one or more machine learning models to output a categorization of the new message.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/LUT WONG/Primary Examiner, Art Unit 2121